*430Separate opinion by
Rombauer, J.
I concur in the result reached in the foregoing opinion, and believe the decree now rendered by this court is proper, and warranted by the record. In doing so, however, I desire to place myself strictly on the ground that the record warrants the conclusion that the separation of the wife from the husband continued with his consent. This brings the case within the rule of Simpson v. Simpson, (31 Mo. 24), which has never been denied.
The position taken in Gillinwaters v. Gillinwaters (28 Mo. 61), that “ the conduct of a husband towards his wife may be such as would warrant her in leaving him, although it would not entitle her to a divorce, is unquestionably adapted to ensure that mutual forbearance between husband anS wife which is best designed to foster domestic peace and happiness, and it is to be deplored that the court did not adhere to it. But I can not reconcile that position with the subsequent decision of Hoffman v. Hoffman (43 Mo. 547), where the same court, in substance, held that husband or wife do not cease to be the injured party, by conduct however reprehensible, unless it be such as entitles the other party to a divorce. I can not therefore assent to that part of the opinion of my associates which attempts to reconcile the two cases above cited.